Exhibit 10.3

EXECUTION VERSION

TERMINATION AND SEPARATION AGREEMENT

TERMINATION AND SEPARATION AGREEMENT, dated as of May 31, 2011 (the
“Agreement”), by and among IFMI, LLC, a Delaware limited liability company
(“IFMI”), PrinceRidge Holdings LP, a Delaware limited partnership
(“PrinceRidge”), and PrinceRidge Partners LLC, a Delaware limited liability
company (“PrinceRidge GP” and together with PrinceRidge, the “PrinceRidge
Entities”). Reference is made to (i) that certain Contribution Agreement, dated
as of April 19, 2011 (the “Contribution Agreement”), by and among IFMI,
PrinceRidge and PrinceRidge GP, (ii) the Fourth Amended and Restated Limited
Partnership Agreement of PrinceRidge Holdings LP, dated as of May 31, 2011 (the
“Partnership Agreement”), and (iii) the Fourth Amended and Restated Limited
Liability Company Agreement of PrinceRidge Partners LLC, dated as of May 31,
2011 (the “Operating Agreement”).

WHEREAS, pursuant to the Contribution Agreement, the parties hereto have
(i) consummated one or more Transactions and (ii) executed and delivered one or
more Ancillary Agreements;

WHEREAS, pursuant to the Contribution Agreement, (i) the PrinceRidge Group
submitted a CMA with FINRA in connection with the proposed change in control
effectuated upon the consummation of the Transactions and (ii) CCCM submitted a
CMA with FINRA in connection with the proposed change in control effectuated
upon the consummation of the Transactions (collectively, the “CMAs”); and

WHEREAS, in the event that FINRA denies its Consent to any one of the CMAs after
the consummation of the Interim Closing, the Parties have determined that, as a
consequence thereof: (a) IFMI must withdraw from PrinceRidge and PrinceRidge GP,
the IFMI Equity Interests must be returned to the PrinceRidge Entities, and the
PrinceRidge Entities must return the Contributed Assets to IFMI, including in
particular the CCCM Equity Interests; (b) each of the Executive Agreements must
be terminated; (c) the Constituent Documents of the PrinceRidge Entities must be
amended and restated to restore such Constituent Documents to the form of such
Constituent Documents prior to the consummation of the Interim Closing; and
(d) each party must take any other actions reasonably determined by the parties
to be necessary to effect the intent of this Agreement (collectively, the
“Termination and Separation Events”);

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
provisions herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
upon the terms and subject to the conditions contained herein, and intending to
be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used but not defined herein shall
have the respective meanings assigned to them in the Contribution Agreement.

ARTICLE II

TERMINATION

Section 2.01 Termination of the Contribution Agreement. Following the receipt of
a notification by any party hereto that FINRA has denied its Consent to either
of the CMAs (the “Termination Date”), the parties hereto acknowledge and agree
that the Contribution Agreement shall, subject to the survival of certain
provisions pursuant to Section 2.02, be deemed automatically terminated,
effective as of the Interim Closing Date. For purposes of this Agreement, the
period of time beginning on the Termination Date and ending on the date on which
the Separation (as defined below) is complete is referred to as the “Termination
Period.” Each party shall be responsible for all costs and expenses incident to
its negotiation and preparation of the Contribution Agreement and to its
performance and compliance with all agreements and conditions contained herein
or therein.

Section 2.02 Survival of Certain Provisions Under the Contribution Agreement.
Sections 5.5 and Article 11 of the Contribution Agreement shall survive the
termination of the Contribution Agreement. The Confidentiality Agreement shall
survive the termination of the Contribution Agreement.

Section 2.03 Status Quo Ante. The parties hereto agree that the intent and
purpose of this Agreement and the Termination and Separation Events is to return
each of the parties, to the extent commercially practicable and possible, to its
status quo ante as of immediately prior to the Interim Closing Date. Further,
the parties hereto hereby agree to use their reasonable best efforts to
implement and effectuate the Termination and Separation Events in a manner that
would not result in the recognition by, and/or allocation to, either party of
any (or as little as possible) taxable income or gain for United States federal,
state, local and foreign tax purposes (and shall cause IFMI and each PrinceRidge
Entity to) report the Termination and Separation Events consistently with this
treatment for all Tax and Tax Return purposes.

ARTICLE III

WITHDRAWAL AND SEPARATION

Section 3.01 IFMI Withdrawal and Separation.

(a) Beginning on the Termination Date, each of the parties hereto shall, and
shall cause its respective Affiliates to, as promptly as practicable, (i) effect
the withdrawal of IFMI from each of PrinceRidge and PrinceRidge GP pursuant to
Section 8.01(d) of the Partnership Agreement and the Operating Agreement,
respectively, (ii) effect the return of the IFMI Equity Interests to the
PrinceRidge Entities, and (iii) effect the return of the CCCM Equity Interests
and Assumed Liabilities to IFMI from the PrinceRidge Entities or their
Subsidiaries (the “Separation”).

 

2



--------------------------------------------------------------------------------

(b) The parties hereto agree that the valuation of the IFMI Equity Interests for
purposes of the Separation shall be calculated as follows: (i) the PrinceRidge
Membership Equity, calculated as of the Termination Date, multiplied by (ii) a
percentage equal to (A) the number of Equity Interests in the PrinceRidge
Entities, respectively, owned by IFMI on the Termination Date, divided by
(B) the total number of Equity Interests in the PrinceRidge Entities,
respectively, outstanding on the Termination Date (the “Separation Amount”).

(c) The parties hereto agree that the valuation of CCCM for purposes of the
Separation shall be the CCCM Membership Equity calculated as of the Termination
Date (“Termination Date CCCM Membership Equity”).

(d) As promptly as practicable following the Termination Date. the calculation
of the Separation Amount and the calculation of the Termination Date CCCM
Membership Equity, the parties shall effect the Separation and transfer of the
Separation Amount as follows:

(i) in the event that the Termination Date CCCM Membership Equity is less than
the Separation Amount, PrinceRidge shall transfer to IFMI: (A) 100% of the CCCM
Equity Interests free and clear of all Liens, and (B) cash or cash equivalents
in an amount equal to the Separation Amount minus the Termination Date CCCM
Membership Equity, or

(ii) in the event that the Termination Date CCCM Membership Equity exceeds the
Separation Amount, simultaneously: (A) PrinceRidge shall transfer to IFMI 100%
of the CCCM Equity Interests free and clear of all Liens, and (B) IFMI shall
transfer to the PrinceRidge Entities cash or cash equivalents in an amount equal
to the Termination Date CCCM Membership Equity minus the Separation Amount.

Section 3.02 Further Actions. In connection with the Separation and concurrent
with the actions set forth in Section 3.01, as promptly as practicable following
the Termination Date, as applicable at the time of Separation:

(a) IFMI shall, or shall cause its Affiliates to, assume from the PrinceRidge
Entities any Assumed Liabilities;

(b) IFMI shall cause the IFMI Managers to resign from the Board;

(c) IFMI shall immediately repay any loan amount, if any, outstanding pursuant
to Section 5.05 of the Partnership Agreement and Operating Agreement,
respectively; and

(d) IFMI and the PrinceRidge Entities shall terminate the Reimbursement
Agreement.

Section 3.03 Employees.

 

3



--------------------------------------------------------------------------------

(a) As of the Termination Date, (i) the employment of each employee of CCCM that
was an employee of any of the PrinceRidge Entities and whose employment was
transferred from such PrinceRidge Entity to CCCM on or after the Interim Closing
Date (each a “PrinceRidge Transferee”) shall be transferred to a PrinceRidge
Entity and (ii) the employment of each Transferring Employee whose employment
was transferred from IFMI or CCCM to a PrinceRidge Entity on or after the
Interim Closing Date (each a “CCCM Transferee”) shall be transferred to CCCM.
Except for the PrinceRidge Transferees, all employees of CCCM, including
employees of CCCM who were hired by CCCM after the Interim Closing Date, shall
remain employees of CCCM following the Termination Date (the “CCCM Employees”).

(b) IFMI or such Affiliate shall assume the responsibilities of any employment
arrangement with any CCCM Employee or CCCM Transferee, effective as of the
Termination Date. Each CCCM Employee and CCCM Transferee shall be covered under
the IFMI Benefit Plans beginning on the Termination Date. To the greatest extent
possible, the IFMI Benefit Plans shall recognize each CCCM Employee’s and CCCM
Transferee’s prior service with CCCM and IFMI and its Affiliates for eligibility
and vesting purposes and, in the case of vacation or severance benefits, for
purposes of determining the appropriate level of benefits. With respect to any
IFMI Benefit Plans, IFMI shall, and shall cause its Affiliates to, to the
maximum extent possible under the IFMI Benefit Plans: (a) cause there to be
waived any eligibility requirements or pre-existing condition limitations to the
same extent waived under comparable PrinceRidge Benefit Plans and (b) give
effect, in determining any deductible and maximum out-of-pocket limitations, to
amounts paid by such CCCM Employees and CCCM Transferees with respect to
comparable PrinceRidge Benefit Plans. IFMI shall grant to all CCCM Employees and
CCCM Transferees credit for, and immediately make available to each CCCM
Employee and CCCM Transferee, the paid-time off time earned but not yet used by
such CCCM Employee and CCCM Transferee as of immediately prior to the
Termination Date. Notwithstanding the foregoing, the PrinceRidge Benefit Plans
shall retain any and all coverage obligations with respect to any claim for
benefits under such plans incurred during the period in which a CCCM Employee or
CCCM Transferee was participating in the PrinceRidge Benefit Plans.

(c) The PrinceRidge Entities shall assume the responsibilities of any employment
arrangement with each PrinceRidge Transferee, effective as of the Termination
Date.

Section 3.04 Ancillary Agreements.

(a) Assignment and Assumption Documents. The parties hereto shall, and shall
cause their respective Affiliates to, execute any assignment and assumption
agreements or membership or partnership transfer instruments that may be
necessary or appropriate in connection with the Assumed Liabilities, effective
as of the Interim Closing Date.

(b) Executive Agreements. The parties hereto shall, and shall cause their
respective Affiliates to, terminate each of the Executive Agreements effective
as of the Interim Closing Date.

 

4



--------------------------------------------------------------------------------

(c) Reimbursement Agreement. The parties hereto shall, and shall cause their
respective Affiliates to settle any outstanding amounts owed pursuant to the
Reimbursement Agreement as of immediately prior to the Termination Date and
terminate the Reimbursement Agreement effective as of the Interim Closing Date.

Section 3.05 Constituent Documents of the PrinceRidge Entities. The parties
hereto shall, and shall cause their respective Affiliates to, (a) amend and
restate the Constituent Documents of the PrinceRidge Entities as promptly as
practicable following the Termination Date, using substantially the same form as
the Constituent Document of such PrinceRidge Entity as in effect immediately
prior to the Interim Closing, and (b) terminate the IFMI Supplementary
Agreement. Such amendment and restatement of the Constituent Documents of the
PrinceRidge Entities and termination of the IFMI Supplementary Agreement shall
be effective on the last day of the Termination Period and as of the Interim
Closing Date.

Section 3.06 Further Assurances. During and after the Termination Period, each
of the parties hereto shall cooperate with each other, and execute and deliver,
or cause to be executed and delivered, all such other instruments, including
instruments of withdrawal, assignment and transfer, and take all such other
actions as are necessary or desirable, consistent with the terms of this
Agreement, to implement and effectuate the Termination and Separation Events and
the other provisions and purposes of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Mutual Representations and Warranties. Each of IFMI, on the one
hand, and each of the PrinceRidge Entities, on the other hand, hereby represents
and warrants to the other that: (a) it has full power and authority to enter
into this Agreement and to perform its obligations hereunder in accordance with
the provisions of this Agreement, (b) this Agreement has been duly authorized,
executed and delivered by such party, and (c) this Agreement constitutes a
legal, valid and binding obligation of such party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity, whether applied in a court of law or a court of equity. Each party
agrees that no party is in breach or default of the Contribution Agreement, and
each party has agreed to the terms of, and has executed, this Agreement without
admitting any liability or wrongdoing of any nature.

ARTICLE V

RELEASE

Section 5.01 Mutual Releases. Effective as of the Termination Date, except as
set forth in this Agreement (and with respect to any rights hereunder), each of
IFMI, on the one hand, and the PrinceRidge Entities, on the other hand,
unconditionally, irrevocably and fully releases and forever discharges the other
and each of the other’s Affiliates and Representatives from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
actions, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and

 

5



--------------------------------------------------------------------------------

liabilities of whatever kind or nature, in law or equity, by statute or
otherwise, whether now known or unknown, vested or contingent, suspected or
unsuspected (collectively, “Claims”) in connection with the transactions
contemplated hereby (collectively, the “Released Claims”). The consequences of
the foregoing waiver have been explained by counsel to each party hereto. Each
party hereto acknowledges that it may hereafter discover facts different from,
or in addition to, those which it now knows or believes to be true with respect
to the Released Claims, and agrees that the releases contained herein shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery thereof. For the avoidance of doubt, the
mutual releases described herein shall in no way relieve any part from any
duties, obligations, liabilities and actions arising under, or in connection
with the Termination and Separation Events or this Agreement.

ARTICLE VI

INDEMNIFICATION

Section 6.01 Indemnification.

(a) IFMI shall indemnify, defend, and hold harmless the PrinceRidge Entities
(for the benefit of each of the non-IFMI Partners of PrinceRidge and each of the
non-IFMI Members of PrinceRidge GP), and the PrinceRidge Entities shall
indemnify, defend, and hold harmless IFMI, with respect to any and all Claims,
including all reasonable costs, expenses and attorneys’ fees incurred in the
defense of any and all Claims, arising out of and/or in relation to any actual
or alleged breach of this Agreement by such party or any of its successors or
assigns. None of the parties hereto shall have any liability to any other party
under any provision of this Agreement under any circumstances for punitive,
consequential, special or incidental damages, lost profits or diminution in
value relating to alleged breach of this Agreement.

(b) IFMI shall indemnify, defend and hold harmless the PrinceRidge Entities (for
the benefit of each of the non-IFMI Partners of PrinceRidge and each of the
non-IFMI Members of PrinceRidge GP) from and against any and all Losses arising
out of or relating to the CCCM Liabilities and the Liabilities assumed by IFMI
or its Affiliates referenced in Section 3.02(a) of this Agreement.

(c) The PrinceRidge Entities shall indemnify, defend and hold harmless IFMI and
its Affiliates from and against any and all Losses arising out of or relating to
any Liabilities retained by the PrinceRidge Entities following the Separation.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Expenses. Each party hereto shall pay its own costs and expenses
(including all legal, accounting, broker, finder and investment banker fees)
relating to this Agreement, the Termination and Separation Events and the
Ancillary Agreements.

Section 7.02 Governing Law. THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE
PARTIES AND THE ADJUDICATION AND THE

 

6



--------------------------------------------------------------------------------

ENFORCEMENT THEREOF, SHALL BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WHOLLY WITHIN THAT JURISDICTION.

Section 7.03 Consent to Jurisdiction. Each party hereto, by its execution
hereof, (a) hereby irrevocably submits to the non-exclusive jurisdiction of the
State Courts of the State of New York, New York County or the United States
District Court located in the State of New York, New York County, for the
adjudication of any dispute hereunder of in connection herewith or with the
Termination and Separation Events, (b) hereby waives to the extent not
prohibited by applicable Law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) hereby agrees not to commence any such action other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action to any court
other than one of the above-named courts whether on the grounds of forum non
conveniens or otherwise. Each party hereby (i) consents to service of process in
any such action in any manner permitted by New York law, (ii) agrees that
service of process made in accordance with clause (i) or made by registered or
certified mail, return receipt requested, at its address specified in the
Contribution Agreement, shall constitute good and valid service of process in
any such action, and (iii) waives and agrees not to assert (by way of motion, as
a defense, or otherwise) in any such action any claim that service of process
made in accordance with clause (i) or (ii) does not constitute good and valid
service of process.

Section 7.04 Waiver of Jury Trial. The parties each hereby waive trial by jury
in any judicial proceeding involving, directly or indirectly, any matters
(whether sounding in tort, contract or otherwise) in any way arising out of,
related to or connected with this Agreement or the Termination and Separation
Events.

Section 7.05 Binding Effect; No Third Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. Nothing in this Agreement
is intended or shall be construed to confer upon any Person other than the
parties hereto and their respective successors and permitted assigns any right,
remedy or claim under or by reason of this Agreement or any part hereof. This
Agreement shall be enforceable solely by the parties hereto. Without the prior
written consent of the other parties hereto, this Agreement may not be assigned
by any of the parties hereto and any purported assignment made without such
consent shall be null and void; provided, that no consent shall be required for
any party hereto to assign any or all of its rights and obligations hereunder to
a Subsidiary, provided that the transferor remains liable hereunder.

Section 7.06 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The

 

7



--------------------------------------------------------------------------------

headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Unless
the context of this Agreement otherwise requires, (i) words of any gender are
deemed to include each other gender, (ii) words using singular or plural number
also include the plural or singular, respectively, (iii) the terms “hereof”,
“herein”, “hereby”, “hereto”, and derivative or similar words refer to this
entire Agreement, (iv) all references to dollars or “$” shall be to United
States dollars, (v) the words “include”, “includes” or “including” shall be
deemed to be followed by “without limitation”.

Section 7.07 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by electronic (including portable document format) or facsimile
signature.

Section 7.08 Entire Agreement. This Agreement, together with the Contribution
Agreement and the other agreements, instruments, certificates and documents
executed and delivered in connection therewith, constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings,
written or oral, between the parties with respect to such subject matter.

Section 7.09 Severability. If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

Section 7.10 Amendments and Waivers. This Agreement may not be amended, altered
or modified except by written instrument executed by each of (a) IFMI and
(b) the PrinceRidge Managers, who the parties agree will act in place of the
PrinceRidge Entities for such purpose. The failure by any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be a waiver of any other
or subsequent breach or non-compliance. Any waiver made by any party hereto in
connection with this Agreement shall not be valid unless agreed to in writing by
such party.

Section 7.11 Notice. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered by hand, or when sent by telecopier (with receipt confirmed);
provided, that a copy is also sent by registered mail, return receipt requested,
or by courier addressed to the respective address set forth in the Contribution
Agreement (or to such other address as a party may designate by notice to the
other).

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties as of the date first above written.

 

IFMI, LLC

By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Chief Executive Officer and Chief   Investment
Officer PRINCERIDGE HOLDINGS LP By:   PrinceRidge Partners LLC, its general
partner By:  

/s/ John P. Costas

Name:   John P. Costas Title:   Managing Member By:  

/s/ Michael T. Hutchins

Name:   Michael T. Hutchins Title:   Managing Member PRINCERIDGE PARTNERS LLC
By:  

/s/ John P. Costas

Name:   John P. Costas Title:   Managing Member By:  

/s/ Michael T. Hutchins

Name:   Michael T. Hutchins Title:   Managing Member

[Signature Page to Termination and Separation Agreement]